987 A.2d 680 (2009)
Cassandra OLIVER, Petitioner
v.
CITY OF PITTSBURGH, Respondent.
No. 363 WAL 2009
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:

*681 (1) In light of Section 25(b) of Act 44, does the City of Pittsburgh have a valid subrogation claim against Petitioner Cassandra Oliver's settlement with the third party tortfeasor equal to the amount of benefits that she received under the Heart and Lung Act?
(2) Does Petitioner Cassandra Oliver have immunity from the City of Pittsburgh's reimbursement claim under Section 23 of Act 44?